1
2
                                                JS6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      M.P.M.,                                         Case No. 8:17-cv-01786-SHK
12
                                   Plaintiff,
13
                         v.
                                                      JUDGMENT
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                                 Defendant.
17
18
19         It is the judgment of this Court that the Commissioner of Social Security’s
20   decision is REVERSED and this case is REMANDED to the Social Security
21   Administration for further proceedings consistent with this Court’s Order.
22
23
24
     DATED: 1/18/2019               ________________________________
25                                  HONORABLE SHASHI H. KEWALRAMANI
26                                  United States Magistrate Judge

27
28
